                                                                              Case 8:19-cv-01998-JVS-JDE Document 106 Filed 11/15/19 Page 1 of 3 Page ID #:4785



                                                                                              1   VENABLE LLP
                                                                                                  Witt W. Chang (SBN 281721)
                                                                                              2    wwchang@venable.com
                                                                                                  2049 Century Park East, Suite 2300
                                                                                              3   Los Angeles, CA 90067
                                                                                                  Telephone: (310) 229-9900
                                                                                              4   Facsimile: (310) 229-9901
                                                                                              5   Allyson B. Baker (admitted pro hac vice)
                                                                                                   abbaker@venable.com
                                                                                              6   Gerald S. Sachs (admitted pro hac vice)
                                                                                                   gssachs@venable.com
                                                                                              7   600 Massachusetts Ave., NW
                                                                                                  Washington, D.C. 20001
                                                                                              8   Telephone: (202) 344-4000
                                                                                                  Facsimile: (202) 344-8300
                                                                                              9
                                                                                                  Attorneys for Defendants
                                                                                             10

                                                                                             11                        UNITED STATES DISTRICT COURT
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12       CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13   Bureau of Consumer Financial                CASE NO. 8:19-cv-01998-JVS(JDEx)
                                                                              310-229-9900




                                                                                                  Protection; State of Minnesota, by its
                                                                                             14   Attorney General, Keith Ellison; State of   Hon. James V. Selna
                                                                                                  North Carolina, ex rel. Joshua H. Stein,    Courtroom 10C
                                                                                             15   Attorney General; and The People of The
                                                                                                  State of California, Michael N. Feuer,      DEFENDANTS’ OPPOSITION TO
                                                                                             16   Los Angeles City Attorney,                  EX PARTE APPLICATION TO FILE
                                                                                                                                              DOCUMENT UNDER SEAL
                                                                                             17               Plaintiffs,
                                                                                                                                              Date/Time:      Under Submission
                                                                                             18         v.                                    Crtrm:          10C
                                                                                             19   Consumer Advocacy Center Inc., d/b/a        Action Filed:   October 21, 2019
                                                                                                  Premier Student Loan Center; True           Trial Date:     None set
                                                                                             20   Count Staffing Inc., d/b/a SL Account
                                                                                                  Management; Prime Consulting LLC,
                                                                                             21   d/b/a Financial Preparation Services;
                                                                                                  Albert Kim, a/k/a Albert King; Kaine
                                                                                             22   Wen, a/k/a Wenting Kaine Dai, Wen
                                                                                                  Ting Dai, and Kaine Wen Dai; and
                                                                                             23   Tuong Nguyen, a/k/a Tom Nelson,
                                                                                             24               Defendants, and
                                                                                             25   Infinite Management Corp., f/k/a Infinite
                                                                                                  Management Solutions Inc.; Hold The
                                                                                             26   Door, Corp.; and TN Accounting Inc.,
                                                                                             27               Relief Defendants.
                                                                                             28

                                                                                              1

                                                                                              2          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION TO FILE DOCUMENT UNDER SEAL
                                                                              Case 8:19-cv-01998-JVS-JDE Document 106 Filed 11/15/19 Page 2 of 3 Page ID #:4786



                                                                                              1                  MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                              2         Defendants True Count Staffing, Inc., Prime Consulting LLC, Kaine Wen,
                                                                                              3   and Albert Kim; and Relief Defendants Infinite Management Corp. and Hold The
                                                                                              4   Door, Corp. hereby oppose the Ex Parte Application for Leave to File Under Seal
                                                                                              5   and to Waive Notice Requirements (the “Application”) filed by Plaintiff Bureau of
                                                                                              6   Consumer Financial Protection (the “Bureau”).
                                                                                              7         First, the Court should deny the Application because the Bureau has not
                                                                                              8   complied with the requirements of L.R. 79-5.2.2.(a). Under that rule, an
                                                                                              9   application for leave to file under seal must “describe the nature of the information
                                                                                             10   that the Filing Party asserts should be closed to public inspection.” L.R. 79-
                                                                                             11   5.2.2.(a); see also LR 7-19 (requiring “reasons for the seeking of an ex parte order,
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12   and points and authorities in support thereof”).
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13         Here, the Application fails even to describe the documents sought to be filed
                                                                              310-229-9900




                                                                                             14   under seal, much less describe the nature of the documents to be hidden from
                                                                                             15   public view. See Application at 2:2-4 (requesting permission to file “certain”
                                                                                             16   unidentified documents under seal, including the Preis Declaration (Dkt. 105)).
                                                                                             17   The Court should deny the Application on this ground alone.
                                                                                             18         Second, the Application should be denied because the Bureau failed to serve
                                                                                             19   the documents proposed to be filed under seal.
                                                                                             20
                                                                                                        Filing a document under seal does not exempt the filer from the
                                                                                                        service requirements imposed by federal statutes, rules, or regulations,
                                                                                             21         or by the Local Rules of this Court. Because documents filed under
                                                                                             22
                                                                                                        seal (even those filed electronically) are visible on CM/ECF or
                                                                                                        PACER only to Court personnel and the person who filed the
                                                                                             23         document, a person electronically filing a document under seal may
                                                                                             24         not rely on the Court’s CM/ECF System to effect service as provided
                                                                                                        in L.R. 5-3.2.1. Service of such documents must be made in
                                                                                             25         accordance with F.R.Civ.P. 5. At the time of filing, the documents
                                                                                             26         must be accompanied either by a Proof of Service in the form required
                                                                                                        by L.R. 5-3.1.2 or by a declaration explaining why service is not
                                                                                             27         required.
                                                                                             28   L.R. 79-5.3.
                                                                                              1
                                                                                                                                            1
                                                                                              2           DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION TO FILE DOCUMENT UNDER SEAL
                                                                              Case 8:19-cv-01998-JVS-JDE Document 106 Filed 11/15/19 Page 3 of 3 Page ID #:4787



                                                                                              1         Here, it is unclear whether the documents proposed to be filed under seal
                                                                                              2   were served. The Application has no proof of service. To the extent the sealed
                                                                                              3   Preis Declaration (Dkt. 105) contains information regarding why service is not
                                                                                              4   required, that portion of the declaration, at a minimum, should not be under seal
                                                                                              5   because basic information about service does not warrant under seal treatment.
                                                                                              6   Moreover, counsel requested that the Bureau provide a copy of the documents
                                                                                              7   proposed to be sealed, and the Bureau rejected such requests.
                                                                                              8         Third, the Bureau is not entitled to waiver of notice because it has identified
                                                                                              9   no grounds that warrant such waiver. See L.R. 7-19.2 (requiring showing that
                                                                                             10   “interest of justice requires that the ex parte application be heard without notice”).
                                                                                             11         Accordingly, the Court should deny the Application and either unseal or
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12   strike the Preis Declaration (Dkt. 105).
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13
                                                                              310-229-9900




                                                                                             14   Dated: November 15, 2019                   VENABLE LLP
                                                                                             15
                                                                                                                                             By: /s/ Witt W. Chang
                                                                                             16                                                    Witt W. Chang
                                                                                                                                                   Allyson B. Baker (admitted p.h.v.)
                                                                                             17                                                    Gerald S. Sachs (admitted p.h.v.)
                                                                                                                                             Attorneys for True Count Staffing, Inc.,
                                                                                             18                                              Prime Consulting, LLC, Kaine Wen,
                                                                                                                                             Albert Kim, Infinite Management Corp.,
                                                                                             19                                              and Hold The Door, Corp.
                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26
                                                                                             27

                                                                                             28

                                                                                              1
                                                                                                                                               2
                                                                                              2           DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION TO FILE DOCUMENT UNDER SEAL
